DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 have been examined.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-7 are directed to a method, claims 8-14 are directed to a system and claims 15-20 are directed to a computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention.
The claims are directed to negotiating a contract which is an abstract idea. Specifically, the claims recite “deploying a …contract that has been agreed…; identifying a user…; querying the…contract…; generating a user interface…; and presenting the user interface…” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps creating and storing a contract, identifying a user, modifying the contract and generating and presenting the modified contract  which is a process that deals with commercial or legal interactions because contract is a form of an agreements and legal obligations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, smart contract, blockchain, processor circuit and memory, merely use a computer as a tool to perform an abstract idea. Specifically, smart contract, blockchain, processor circuit and memory perform the steps of c creating and storing a contract, identifying a user, modifying the contract and generating and presenting the modified contract. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of smart contract, blockchain, processor circuit and memory, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of negotiating a contract. As discussed above, taking the claim elements separately, smart contract, blockchain, processor circuit and memory perform the steps of creating and storing a contract, identifying a user, modifying the contract and generating and presenting the modified contract. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole the combination of elements recited in the claims merely recite the concept of negotiating a contract. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of negotiating a contract. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 and 14 recite “wherein the text string is based on an annotation associated with the function of the smart contract”. Claims 6 and 13 from which claim 7 and 14 recite “wherein the user interface representation comprises at least one of: a test string; a user-selectable element; an email message; a text message; or an audio message”. It is unclear to one of the ordinary skills in the art the manner claims 7 and 14 further limit the claims 6 and 13 respectively if user interface representation comprises an email message. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunn (US 20180005186).
With respect to claims 1, 8 and 15 Hunn discloses: 
deploying a smart contract that has been agreed upon by a plurality of users to a blockchain maintained by a computing platform (See paragraph 0053, 0055, 0065-0066, 0073, 0199, 0230, 0298 and 0318); 
identifying a user of the plurality of users (See paragraph 0218); 
querying the smart contract deployed to the blockchain on behalf of the identified user to determine an action that may be performed by the identified user with respect to the smart contract (See paragraph 0127, 0199, 0217-0218, 0221, 0225, 0230 and 0247); 
generating a user interface representation of the action; and presenting the user interface representation via a user interface associated with the identified user(See paragraph 0066, 0110, 0179-0180, 0218 and 0222).

With respect to claims 2, 9 and 16 Hunn discloses all the limitations as described above. Hunn further discloses: replacing one or more variables of the smart contract 

With respect to claims 3, 10 and 17 Hunn discloses all the limitations as described above. Hunn further discloses:  receiving, from the smart contract, an event notification that indicates that a state of the smart contract has changed (See paragraph 0127, 0218); and querying a function of the smart contract that is configured to provide an indication as to whether the identified user is enabled to perform the action based on one or more inputs provided to the function; wherein said presenting comprises: responsive to the indication indicating that the identified user is enabled to perform the action, presenting the user interface representation (see paragraph 0199, 0205, 0218, 0221, 0225, 0230 and 0247 ).

With respect to claims 4, 11 and 18 Hunn discloses all the limitations as described above. Hunn further discloses: wherein the function queried is determined based on an artifacts file that specifies a plurality of functions associated with the smart contract, the artifacts file being generated during compilation of the smart contract. (See paragraph 0143, 0205, 0218).

With respect to claims 5, 12 and 19 Hunn discloses all the limitations as described above. Hunn further discloses: wherein the one or more inputs comprise at least one of: the state of the smart contract; or an identifier of the identified user. (See paragraph 0218).

With respect to claims 6, 13 and 20 Hunn discloses all the limitations as described above. Hunn further discloses: wherein the user interface representation comprises at least one of: a text string; a user-selectable element; an email message; a text message; or an audio notification (See paragraph 0066, 0133 and 0221).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 20180005186). 
With respect to claims 7 and 14 Hunn discloses all the limitations as described above. With respect to “wherein the text string is based on an annotation associated with the function of the smart contract” this is optional language and it has been held that language that suggests or makes optional but does not require steps to be 
Additionally, with respect to “wherein the text string is based on an annotation associated with the function of the smart contract” this is nonfunctional descriptive material as it only describes the data (i.e. text string), while the description of data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685